Citation Nr: 1220227	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  10-33 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for a pituitary microadenoma, to include as secondary to the service-connected recurrent sinusitis with headaches, status post operative septoplasty.

2.  Entitlement to service connection for monoclonal gammopathy, to include as secondary to the service-connected anemia.

3.  Entitlement to an initial rating in excess of 10 percent for gastrointestinal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1976 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Huntington, West Virginia and North Little Rock, Arkansas, respectively.  [Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the North Little Rock RO.]  

In February 2012, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  By an unappealed March 2005 rating action, the RO in Wichita, Kansas denied service connection for a pituitary microadenoma, to include as secondary to the service-connected recurrent sinusitis with headaches, status post operative septoplasty.  

2.  Evidence received after the March 2005 denial of service connection for a pituitary microadenoma, to include as secondary to the service-connected recurrent sinusitis with headaches, status post operative septoplasty relates to an unestablished fact necessary to substantiate that issue and raises a reasonable possibility of substantiating that underlying claim.

3.  A pituitary microadenoma was first diagnosed several years after the Veteran's active duty and is not causally or etiologically related to such service, including the service-connected recurrent sinusitis with headaches, status post operative septoplasty.

4.  Monoclonal gammopathy was first diagnosed several years after the Veteran's active duty and is not causally or etiologically related to such service, including the service-connected anemia.

5.  The Veteran's service-connected GERD is manifested by persistently recurring epigastric distress, regurgitation, and substernal pain, but not by dysphagia, pyrosis, or considerable impairment of health.  


CONCLUSIONS OF LAW

1.  The Wichita, Kansas RO's March 2005 denial of service connection for a pituitary microadenoma, to include as secondary to the service-connected recurrent sinusitis with headaches, status post operative septoplasty, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

2.  Evidence received since the March 2005 rating action is new and material, and the claim for service connection for a pituitary microadenoma, to include as secondary to the service-connected recurrent sinusitis with headaches, status post operative septoplasty, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011).  

3.  A pituitary microadenoma was not incurred or aggravated in service, and is not proximately due to, or the result of, the service-connected recurrent sinusitis with headaches, status post operative septoplasty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011); 38 C.F.R. § 3.310 (2006).

4.  Monoclonal gammopathy was not incurred or aggravated in service, and is not proximately due to, or the result of, the service-connected anemia.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011); 38 C.F.R. § 3.310 (2006).

5.  The criteria for an initial rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7346 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the new and material evidence issue, the Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for a pituitary microadenoma, to include as secondary to the service-connected recurrent sinusitis with headaches, status post operative septoplasty, no further discussion of these VCAA requirements is required with respect to this matter.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With regard to the underlying claim for service connection for pituitary microadenoma, to include as secondary to the service-connected recurrent sinusitis with headaches, status post operative septoplasty, as well as the claim for service connection for monoclonal gammopathy, to include as secondary to the service-connected anemia, a pre-decisional notice letter dated in July 2010 complied with VA's duty to notify the Veteran.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The July 2010 letter also notified of the Veteran of manner in which disability ratings and effective dates are assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Further, the Veteran's initial rating claim for his GERD is a "downstream" issue in that it arose from an initial grant of service connection.  Prior to the November 2009 rating decision, an August 2003 letter advised the Veteran of the evidence necessary to substantiate his claim for service connection for this disability and of his and VA's respective obligations with regard to obtaining evidence.  Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim for service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs) and post-service medical records and also secured examinations in furtherance of his claims.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  38 C.F.R. § 3.159(c)(1)-(3).  

Pertinent VA examinations/opinions with respect to the issues on appeal were obtained in June 2004 (GERD and pituitary microadenoma), August 2009 (GERD), and August 2010 (monoclonal gammopathy).  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The June 2004, August 2009, and August 2010 VA examinations/opinions obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  VA has met its duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

	A.  New & Material

Service connection for a pituitary microadenoma was initially denied in March 2005 because the evidence did not show that the Veteran's pituitary microadenoma was related to his active duty or to his service-connected recurrent sinusitis with headaches, status post-operative septoplasty.  In other words, evidence of record did not reflect a nexus to the Veteran's active service, to include being secondary to his service-connected sinusitis disability.  After receiving notice of that decision, the Veteran did not initiate an appeal of the denial of that issue.  Later, in May 2006, however, he applied to have his claim reopened.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011); 38 C.F.R. §§ 19.129, 19.192 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, relevant evidence of record at the time of the March 2005 rating decision consisted of the Veteran's STRs, VA treatment records dated from November 1998 to March 2005, VA examinations conducted in May 1998 and June 2004, and the Veteran's contentions.  The Veteran's STRs show no treatment for, or diagnosis of, any pituitary problems, to include a microadenoma.  According to his VA treatment records, an MRI of the brain in October 2002 revealed a probable three millimeter microadenoma involving the right aspect of the pituitary gland.  A second MRI in October 2003 indicated that the pituitary adenoma was not shown.  

At a VA examination in June 2004, the Veteran was diagnosed with prolactin secreting pituitary microadenoma diagnosed in 2002.  The initial manifestation was gynecomastia first noted in early 2002.  The examiner opined that it was not due to chronic sinusitis.  The examiner was unaware of any scientific evidence that related pituitary microadenomas to chronic sinusitis.  It was due to the development of a small tumor in the pituitary gland that specifically secreted the hormone prolactin.  The tumors were opined to be quite common.  A record dated in August 2004 indicates that the Veteran's bilateral gynecomastia was secondary to the pituitary adenoma.  He subsequently had a bilateral mastectomy performed that month.  None of the Veteran's treatment records indicated that his pituitary microadenoma was related to his service, including being secondary to his service-connected sinusitis.  

Accordingly, at the time of the denial of the claim for service connection for a pituitary microadenoma, to include as secondary to the service-connected recurrent sinusitis with headaches, status post-operative septoplasty in March 2005, the claims folder contained no competent evidence of a nexus between the Veteran's pituitary microadenoma and his military service.  Thus, the RO, in March 2005, denied the claim of service connection for a pituitary microadenoma, to include as secondary to the service-connected recurrent sinusitis with headaches, status post-operative septoplasty.  The Veteran did not appeal the RO's decision, and the denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

In reaching the conclusion that the March 2005 decision is final, the Board is cognizant of the recent holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  Here, no new evidence pertinent to the issue of entitlement to service connection for a pituitary microadenoma was received between the March 2005 rating decision and the 2006 claim.  The March 2005 rating decision is thus final.  

The relevant evidence received since the March 2005 denial consists of VA treatment records dated through May 2010 and the Veteran's contentions, including his testimony at the February 2012 hearing.  The Veteran's treatment records continue to show that he has a pituitary microadenoma.  A record dated in November 2005 reveals that an MRI in October 2005 showed that the pituitary microadenoma was essentially unchanged compared to the 2002 MRI.  The record indicated that the pituitary microadenoma was not visualized on the 2003 MRI since a detailed evaluation of the sella was not obtained.  At his hearing, the Veteran testified that his symptoms that he associates with his pituitary microadenoma began when he was still in service.  February 2012 Hearing Transcript (T.) at 8-9.  

This newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim of service connection for a pituitary microadenoma, to include as secondary to the service-connected recurrent sinusitis with headaches, status post-operative septoplasty-namely, evidence that the Veteran's pituitary microadenoma began in service.  Of significance to the Board in this matter is the fact that the Veteran has asserted that the onset of his symptoms that he attributes to his pituitary microadenoma was in service and that he has experienced those symptoms since service.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In this case, the Veteran has provided lay evidence regarding the onset of his symptoms in service and of a continuity of symptomatology since service.  The Board concludes, therefore, that such additional evidence of the onset of his pituitary microadenoma and a continuity of symptomatology since service is both new and material.  

Accordingly, the Board grants the Veteran's application to reopen this previously denied issue.  Further, as the RO has adjudicated the underlying issue of entitlement to service connection for a pituitary microadenoma, to include as secondary to the service-connected recurrent sinusitis with headaches, status post-operative septoplasty, the Veteran will not be prejudiced by the Board's adjudication of the de novo claim below.

	B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Additionally, any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  In this regard, the Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310 during the pendency of this appeal.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant. 

		1.  Pituitary Microadenoma

The Veteran contends that he has a pituitary microadenoma that is related to his military service, including being secondary to his service-connected recurrent sinusitis with headaches, status post-operative septoplasty.  See, e.g., July 2003 claim.

A review of the Veteran's STRs shows no treatment for, or diagnosis of, any pituitary microadenomas or any other pituitary problems.  They also do not show any treatment for, or diagnosis of, gynecomastia, which has been opined to be due to the Veteran's pituitary microadenoma.  The Veteran's retirement examination in June 1997 revealed that all pertinent systems were clinically normal.  In his accompanying report of medical history, he indicated that he did not have any tumors, growths, cysts, or cancer.  

According to post-service medical records, an MRI of the brain in October 2002 revealed a probable three millimeter microadenoma involving the right aspect of the pituitary gland.  No opinion regarding the etiology was provided.  An MRI in October 2003 failed to show the pituitary microadenoma.  The Veteran was afforded a VA examination in June 2004.  He reported a longstanding history of chronic sinusitis associated with headaches.  He noticed gynecomastia in early 2002.  The examiner noted that the Veteran was diagnosed with gynecomastia in June 2002 and the October 2002 MRI results.  Following examination, the Veteran was diagnosed with prolactin secreting pituitary microadenoma diagnosed in 2002.  The initial manifestation of that was gynecomastia first noted in early 2002.  The Veteran had been treated medically with drugs.  It was not due to chronic sinusitis.  The examiner was not aware of any scientific evidence that related pituitary microadenomas to chronic sinusitis.  It was due to the development of a small tumor in the pituitary gland that specifically secreted the hormone prolactin.  They were quite common tumors.  

A record dated in November 2005 indicates that an MRI in October 2005 showed that the pituitary microadenoma still existed.  The record indicates that the October 2003 MRI did not show the microadenoma since a detailed evaluation of the sella was not obtained.  An MRI as recent as April 2010 shows that the Veteran continues to have a stable pituitary microadenoma.  A review of the Veteran's records dated through May 2010 shows complaints of fatigue, headaches, and vision problems.  None of the records contains any opinion to indicate that the Veteran's pituitary microadenoma is directly related to his military service, is caused or otherwise related to his service-connected sinusitis, or is aggravated by the service-connected sinusitis.  

At his hearing, the Veteran testified that symptoms experienced at the time of the diagnosis of the pituitary microadenoma included vision problems and headaches.  T. at 4.  He testified that no doctor told him what caused the condition.  Id. at 5.  The representative noted that VA treatment records indicated that the cause of his condition was unknown.  Id.  The Veteran testified that other symptoms included a heightened sense of smell.  Id.  He indicated that his symptoms began in service around 1986 and continued since service.  Id. at 8-9.  

Based on a review of the evidence, the Board finds that service connection for a pituitary microadenoma on direct and secondary bases is not warranted.  Although the Veteran has been diagnosed with a pituitary microadenoma post-service, the evidence does not show that it is related to his military service on any basis.  On a direct basis, the Board finds that the evidence does not support a finding that an in-service incurrence or aggravation of an injury or disease to his pituitary gland actually occurred.  

In reaching this conclusion, the Board acknowledges the Veteran's reports of symptoms that he attributes to his pituitary microadenoma began in service.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board also finds the Veteran credible regarding his reports of the onset and continuity of symptomatology.  However, the medical evidence of record fails to show that the symptoms reported by the Veteran are exclusively attributable to his pituitary microadenoma, as opposed to other disabilities, including his service connected sinusitis with headaches and anemia.  In this case, the only manifestation of his pituitary microadenoma that has been shown is the gynecomastia.  In other words, no medical professional has opined that the symptoms experienced by the Veteran since service were indicative of the currently diagnosed pituitary microadenoma.  In this regard, the Board observes that a VA general medical examination in May 1998 fails to show that the Veteran had a pituitary microadenoma, or that he had symptoms warranting testing for a pituitary gland problem.  
Furthermore, the Veteran's STRs show no complaints that have been opined to only be related to his pituitary gland.  The Veteran has not provided any evidence to indicate that an injury to his pituitary gland occurred in service.  Additionally, no medical professional has provided any opinion to indicate that the onset of the Veteran's pituitary microadenoma was in service.  In this regard, the Board observes that the first diagnosis was in 2002, several years after the Veteran was retired from service.  Although the Veteran first started seeking VA treatment in 1998, there is no indication that he had any pituitary problems until 2002.  Here, the only manifestation of the Veteran's pituitary microadenoma has been opined to be the gynecomastia, which did not have an onset until early 2002.  Thus, the evidence supports a finding that the Veteran's pituitary microadenoma did not have its onset in service.  

In this case the June 2004 examiner indicated that the pituitary microadenoma was due to the development of a small tumor in the pituitary gland that specifically secreted the hormone prolactin.  Such tumors were opined to be quite common.  That opinion is uncontradicted.  The examiner's opinion weighs against a finding that the Veteran's pituitary microadenoma is directly related to an in-service injury or disease.  Furthermore, there is no nexus evidence to support a finding of service connection on a direct basis.  In this case, no medical professional has provided any opinion indicating that the Veteran's pituitary microadenoma is related to his military service.  

Moreover, the evidence does not show that the pituitary microadenoma is secondary to his service-connected recurrent sinusitis with headaches, status post-operative septoplasty.  The only medical opinion of record, that of the June 2004 examiner, indicates that the pituitary microadenoma is not related to sinusitis.  That opinion is uncontradicted.  Such opinion was obtained after a full examination of the Veteran that included a review of the pertinent records and his contentions regarding why he believed his pituitary microadenoma was secondary to his service-connected sinusitis.  Indeed, the Veteran testified that no doctor had told him that his sinusitis caused his pituitary microadenoma.  The competent medical evidence of record also fails to show that the Veteran's pituitary microadenoma is aggravated by his service-connected sinusitis.  No medical professional has provided any such opinion, and the Veteran's contentions throughout this appeal have not indicated why he believes that his pituitary microadenoma is aggravated by his sinusitis.  The evidence of record does not support a finding that the Veteran's pituitary microadenoma has increased in severity due to or the result of the service-connected sinusitis.  

The Board acknowledges the Veteran's belief that he has a pituitary microadenoma that is related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1) (2011).  Thus, the Veteran's own assertions as to etiology of a disability have no probative value.

Without evidence of an onset of a pituitary microadenoma in service, or competent evidence of an association between a pituitary microadenoma and the Veteran's active duty, to include being secondary to the service-connected recurrent sinusitis with headaches, status post-operative septoplasty, service connection for a pituitary microadenoma is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a pituitary microadenoma.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a pituitary microadenoma, on a direct basis, and as secondary to the service-connected recurrent sinusitis with headaches, status post-operative septoplasty, is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).

		2.  Monoclonal Gammopathy

The Veteran contends that he has monoclonal gammopathy that is related to his military service, including being secondary to his service-connected anemia.  See, e.g., May 2006 claim.  In this regard, the Board notes that the STRs shows no diagnosis of, or treatment for, monoclonal gammopathy.  His retirement examination in June 1997 revealed all pertinent systems were clinically normal.  

According to post-service medical records, a myeloma survey dated in April 2003 revealed no lytic change suspicious for myelomatous disease.  In May 2003, the Veteran was diagnosed with monoclonal gammopathy.  No opinion regarding the etiology was provided.  At a VA examination in April 2006, the Veteran was again diagnosed with monoclonal gammopathy.  The examiner noted that the initial diagnosis was incidental to an extensive evaluation for anemia.  The examiner opined that the etiology of the Veteran's anemia was undetermined.  A record dated in September 2008 showed that a myeloma survey in March 2008 indicated no definite myelomatous or lytic lesions.  Another myeloma survey in September 2009 revealed no myelomatous bone lesions.  None of the Veteran's treatment records contains any opinion indicating that the monoclonal gammopathy is related to his military service, including being secondary to his service-connected anemia.  

The Veteran was afforded a VA examination in August 2010.  The examiner noted that the etiology of the Veteran's anemia had not been found.  Following examination, the Veteran was diagnosed with monoclonal gammopathy.  The examiner opined that the Veteran had no evidence of myeloma or other malignancy associated with the monoclonal gammopathy.  Benign monoclonal gammopathy was common in older age groups, but at age 46 when the Veteran was diagnosed would be uncommon.  The gammopathy itself was not a cause of anemia.  If the Veteran should develop multiple myeloma, it would be as likely as not that that the anemia, which was previously noted, was related.  However, in the absence of a diagnosis of myeloma or any other malignant, infectious, or inflammatory disorder, any relationship to previously diagnosed anemia was speculative.  The examiner concluded that the monoclonal gammopathy might be a precursor of actual diagnosis of multiple myeloma, but it was as likely as not a benign monoclonal gammopathy at that point.  

The Veteran testified that he was first diagnosed in 2003 or 2004 during testing to figure out why he remained anemic despite treatment.  T. at 2-3.  He testified that he believed that a doctor told him that his monoclonal gammopathy was related to his anemia.  Id. at 3.  The Veteran reported that symptoms he associated with monoclonal gammopathy such as fatigue and tiredness began in service when his anemia started.  Id. at 8.  However, he believed that the monoclonal gammopathy might have been a part of the problem with his anemia that began in 1985.  Id.  He testified having a continuity of symptomatology since service.  Id.  

Based on a review of the evidence, the Board finds that service connection for monoclonal gammopathy on direct and secondary bases is not warranted.  Although the Veteran has been diagnosed with monoclonal gammopathy post-service, the evidence does not show that it is related to his military service on any basis.  On a direct basis, the Board finds that the evidence does not support a finding that an in-service incurrence or aggravation of an injury or disease to his blood system other than the service-connected anemia actually occurred.  

In reaching this conclusion, the Board acknowledges that the Veteran's reports of symptoms of fatigue, loss of energy, and tiredness that he attributes to his pituitary microadenoma beginning in service.  The Veteran is competent to report his symptomatology.  Layno, 6 Vet. App. 465.  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer at 384; Falzone at 403; Caldwell, 1 Vet. App. 466.  The Board also finds the Veteran credible regarding his reports of the onset and continuity of symptomatology.  However, the medical evidence of record fails to show that the symptoms reported by the Veteran are exclusively attributable to his monoclonal gammopathy, as opposed to his service-connected anemia.  Indeed, the Veteran testified that the symptoms that he first experienced in service were related to his anemia.  Although he testified that he believed that monoclonal gammopathy might have been a part of his symptoms in service, no medical professional has provided any such opinion.  In this case, although the Veteran has received extensive post-service treatment for his anemia, no medical professional has opined that any symptoms separately associated with his monoclonal gammopathy are related to the symptoms that he first experienced in service, which have been attributed to his anemia.  

Additionally, with regards to the Veteran's assertions of monoclonal gammopathy being directly related to his military service, the Board observes that the Veteran's contentions primarily indicated that it is only related to his anemia.  In other words, the Veteran contends that his monoclonal gammopathy had its onset in service, secondary to the onset of his anemia.  However, the evidence fails to show that the Veteran's monoclonal gammopathy had its onset in service, especially as the Veteran's anemia was diagnosed prior to the monoclonal gammopathy being diagnosed.  In this case, the Veteran's in-service symptoms were attributed to his anemia prior to any diagnosis of monoclonal gammopathy being made.  As such the evidence weighs against a finding that the Veteran had monoclonal gammopathy in service since it was not diagnosed until 2003, although anemia had been diagnosed since a VA examination in May 1998.  It stands to reason that, if the Veteran had monoclonal gammopathy since service, it would have been diagnosed earlier than 2003 when anemia was diagnosed within one year of his discharge from service in 1998.   

Additionally, no medical professional has provided any opinion to indicate that the onset of the Veteran's monoclonal gammopathy was in service.  Therefore, the Board concludes that the Veteran's monoclonal gammopathy did not have its onset in service.  There is no nexus evidence to support a finding of service connection on a direct basis.  In this case, no medical professional has provided any opinion indicating that the Veteran's monoclonal gammopathy is directly related to his military service.  

Moreover, the evidence does not show that the monoclonal gammopathy is secondary to his service-connected anemia.  The only medical opinion of record, that of the August 2010 examiner, indicates that the monoclonal gammopathy is not related to anemia.  That opinion is uncontradicted.  Such opinion was obtained after a full examination of the Veteran that included a review of the pertinent records, which included his contentions regarding why he believed his monoclonal gammopathy was secondary to his service-connected anemia.  The Board acknowledges the Veteran's contention that, because the examiner opined that multiple myeloma would be related to anemia and because monoclonal gammopathy might be a precursor to multiple myeloma, then the precursor condition of monoclonal gammopathy should be considered related to anemia.  However, the examiner opined that, in the absence of a diagnosis of myeloma or other malignant, infectious, or inflammatory disorder, any relationship to previously diagnosed anemia would be speculative.  

In this regard, the Board observes that the examiner opined that the monoclonal gammopathy was as likely as not benign and only might be a precursor of multiple myeloma.  Such opinion indicates that the monoclonal gammopathy might not be a precursor of multiple myeloma.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (implication of medical opinion that a veteran may have been having symptoms prior to diagnosis of multiple sclerosis is that the veteran "may not have" been showing symptoms).  The examiner's opinion indicates that the Veteran's monoclonal gammopathy might not lead to multiple myelomas.  In other words, a definitive causal relationship between monoclonal gammopathy and multiple myelomas has not been established.  Rather, the examiner's opinion indicates that anemia, in and of itself, would be the cause of multiple myelomas, if that occurs, as opposed to the monoclonal gammopathy causing the multiple myelomas.  Therefore, although the Board acknowledges the Veteran's argument, the evidence fails to show that service connection for monoclonal gammopathy as due to the service-connected anemia is warranted.

The competent medical evidence of record also fails to show that the Veteran's monoclonal gammopathy is aggravated by his service-connected anemia.  No medical professional has provided any such opinion, and the Veteran's contentions throughout this appeal have not indicated why he believes that his monoclonal gammopathy is aggravated by his sinusitis.  The evidence of record does not support a finding that the Veteran's monoclonal gammopathy has increased in severity due to or the result of the service-connected anemia.  

The Board acknowledges the Veteran's belief that he has monoclonal gammopathy that is related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1).  Thus, the Veteran's own assertions as to etiology of a disability have no probative value.

Without evidence of an onset of monoclonal gammopathy in service, or competent evidence of an association between monoclonal gammopathy and the Veteran's active duty, to include being secondary to the service-connected anemia, service connection for monoclonal gammopathy is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for monoclonal gammopathy.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for monoclonal gammopathy, on a direct basis, and as secondary to the service-connected anemia, is denied.  See 38 U.S.C.A §5107.

      C.  Increased Rating For Service-Connected GERD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Court has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Thus, the Board will evaluate the GERD issue as a claim for a higher evaluation of the original award.  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.  As discussed below, the Board concludes that a staged rating is not warranted.  

In the current appeal, the Veteran contends that he is entitled to an initial rating in excess of 10 percent for his GERD due to the severity of his symptomatology.  However, the pertinent medical findings, as shown in the examinations conducted during the current appeal, directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the relevant symptoms.

The Veteran's GERD is rated by analogy as 10 percent disabling under 38 C.F.R. § 4.114, DC 7346, which evaluates impairment from a hiatal hernia.  Pursuant to DC 7346 a 10 percent evaluation is warranted when two or more of the symptoms for the 30 percent evaluation are present with less severity.  38 C.F.R. § 4.114, DC 7346 (2011).  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  Id.  A 60 percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.  Id.

Here, a record dated in March 2004 shows that the Veteran denied all gastrointestinal symptoms.  The Veteran was afforded a VA examination in June 2004.  He complained of dyspepsia daily, but did not take any supplemental antacids.  He had recently been treated with medication, which afforded him slight relief.  He avoided spicy foods.  The Veteran gave a history of melena.  Weight was stable.  In September 2004, the Veteran again denied all gastrointestinal symptoms.  A record dated in December 2004 showed complaints of epigastric and chest pain.  He complained of chest pain again in January 2005.  Lay statements received in May 2006 reveal that the Veteran complained of chest pains due to his acid reflux.

The Veteran was afforded a second VA examination in August 2009.  He reported taking medication daily, which did a fair job of controlling his symptoms.  He stated that certain foods, especially ones with pepper and high spices, would cause the discomfort to return.  The Veteran did not have any dysphasia.  He had no abdominal pain.  Sometimes, he would have chest discomfort and had gone to the emergency room to rule out cardiac symptoms; a majority of the time, it had been from the reflux.  He denied any melena or hematemesis.  He did have reflux episodically to his nose.  He took no other special precautions at that time.  The Veteran did have occasional vomiting.  He had not had any type of dilatation.  He denied any coffee ground emesis at that time.  
In March 2010, the Veteran reported frequent heartburn like symptoms, which sometimes felt like an ache around the left shoulder as well.  The records do not show treatment for dysphagia or that the Veteran's symptoms were productive of considerable impairment of health.  

At his February 2012 hearing, the Veteran testified that he had constant regurgitation.  T. at 6.  Other symptoms included vomiting and reflux in his nose and constipation.  Id.  His problems with regurgitation and pain occurred every day or so.  Id. at 7.  He had to be careful of what he ate.  Id.  He woke up sometimes gagging due to his GERD.  Id.  The Board observes that he did not report dysphagia or pyrosis.  

Based on a review of the evidence, the Board finds that an initial rating in excess of 10 percent is not warranted at any time since the award of service connection.  In this case, the Veteran has reported symptomatology of persistently recurrent epigastric distress with regurgitation and substernal pain.  However, he has not reported, nor do medical records show, that his GERD symptomatology includes persistent dysphagia and pyrosis.  At his hearing, the Veteran only testified as to constant regurgitation, pain, reflux, vomiting, and sometime gagging in his sleep.  The symptoms reported at the VA examinations and in the VA treatment records also fail to show persistently recurring dysphagia and pyrosis.  Although the Veteran complained of heartburn like symptoms in March 2010, the records do not show persistently recurring pyrosis.  The overall evidence fails to show that his overall symptomatology include dysphagia and pyrosis.

Furthermore, the evidence does not show that the Veteran's symptoms have been shown to be productive of considerable impairment of health.  In this regard, the Board notes that the Veteran's numerous treatment records throughout the pendency of his appeal show the use of continuous medication, but do not show that he is routinely seen by his health care providers for his GERD.  Moreover, the Veteran himself has not contended that GERD is productive of considerable impairment of health.  The totality of the evidence reveals that the Veteran's overall health has not been shown to be considerably impaired due to his digestive disability.  

In reaching the conclusion that an initial rating in excess of 10 percent is not warranted, the Board acknowledges the Veteran's argument that his GERD would be more appropriately rated under DCs 7203, 7204, or 7205, which evaluate impairment for esophagus disabilities.  DC 7203 evaluates impairment from stricture of the esophagus, while DCs 7204 and 7205 provide that spasm of the esophagus and acquired diverticulum of the esophagus are to be rated as stricture of the esophagus under DC 7203.  38 C.F.R. § 4.114, DCs 7203-7205 (2011).  However, in this case, the competent evidence of record fails to show that the Veteran has esophagus impairment tantamount to stricture, spasm, or acquired diverticulum.  No medical professional has provided any opinion that the Veteran has such impairments of his esophagus.  Rather, the symptoms associated with his GERD are those contemplated under DC 7346, which the Veteran is currently rated under.  Therefore, after considering the various diagnostic codes used to rate disabilities of the digestive system, the Board concludes that the Veteran's GERD is most appropriately rated under DC 7346 and that his symptoms warrant no higher than the currently-assigned 10 percent rating.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's GERD warrants a rating in excess of 10 percent at any time since the award of service connection.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for the next higher rating of 30 percent for this service-connected disability.  This claim must be denied.  

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that Veteran's GERD has resulted in frequent periods of hospitalization or in marked interference with employment.  § 3.321.  

In this regard, the Board notes that it is undisputed that the GERD has an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40 & 4.114, DC 7346.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Further, although the Veteran has submitted evidence of a medical disability, and a made claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, as a result of his service-connected GERD.  In this regard, the Board observes that the issue of entitlement to a total disability rating based on individual unemployability due to this service-connected disability was denied by the RO in a March 2005 rating decision.  The Veteran did not appeal that decision.  Since that denial, and at no time during this appeal, has he contended that he is unemployable due to his GERD.  The issue of entitlement to a total disability rating based on individual unemployability due to this service-connected disability has not, therefore, been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).









(CONTINUED ON NEXT PAGE)


ORDER

New and material sufficient to reopen a previously denied claim for service connection for a pituitary microadenoma, to include as secondary to the service-connected recurrent sinusitis with headaches, status post-operative septoplasty having been received, the appeal is granted to this extent.  

Entitlement to service connection for a pituitary microadenoma, to include as secondary to the service-connected recurrent sinusitis with headaches, status post-operative septoplasty, is denied.

Entitlement to service connection for monoclonal gammopathy, to include as secondary to the service-connected anemia, is denied.  

Entitlement to an initial rating greater than 10 percent for GERD is denied.



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


